DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 MARCELO VILLANUEVA ESCOBAR,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3230

                         [December 26, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey D. Gillen,
Judge; L.T. Case No. 50-2012-CF-005137-AXXX-MB.

  Marcelo Villanueva Escobar, Mayo, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.